DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-2, 6-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 16 of U.S. Patent No. US 8,863,187 B2 in view of Goldschmidt Iki et al.: Patent No.: US 6,295,646 B1, hereinafter referred to as “Goldschmidt Iki”, in view of Sie et al.: Patent No.: US 7,802,288 B2, hereinafter referred to as “Sie”, and further in view of Reynolds et al.: Publication No.: US 2003/0117430 A1, hereinafter referred to as “Reynolds”.

The difference between the instant Application claim 1 and the patent claim 1 is shown in the table below:
Instant Application claim 1
U.S. Patent 8,863,187 claim 1
A device comprising:
 A television system, comprising:
an input interface configured to receive video data from a plurality of different video streams and transfer the video data to a frame controller in communication with a display, wherein the plurality of different video streams comprises at least three different video streams, at least two of the different video streams having a different aspect ratio;
an input interface for receiving video data from a plurality of video streams and transferring the video data to a frame controller in communication with a television display, wherein each of the plurality of video streams correspond to a different television channel;


the frame controller configured to cause the video data from each of the plurality of different video streams to be displayed in a separate frame on the display, each frame occupying  a separate non-overlapping area of the display separate from an area occupied by any other frame, and
the frame controller causing the video data from each of the plurality of different video streams to be simultaneously displayed in corresponding separate, non-overlapping frames on the television display, each frame occupying an area of the television display separate from an area occupied by any other frame, 

a first frame displaying a corresponding first video stream and having a first height and a first width in proportion to the first video stream's aspect ratio,

a second frame smaller in size than the first frame, the second frame displaying a corresponding second video stream different from the first video stream and having a second height and a second width in proportion to the second video stream's aspect ratio, and

a third frame smaller in size than the first frame, the third frame displaying a corresponding third video stream different from the first and second video streams and having a third height and a third width in proportion to the third video stream's aspect ratio,
one of the frames being larger than any of the other frames;
wherein the third video stream's aspect ratio is different from the second video stream's aspect ratio, wherein the first frame is at least 50% larger in area than the second frame or the third frame;
the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, 
the frame controller receiving a request to swap the video streams displayed in the first frame and the second frame; and
in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames while maintaining the aspect ratio for each of the different video streams.
in response to receiving the request to swap, the frame controller: causing the first video stream to be displayed in the second frame, wherein the first video stream is displayed in the second frame having the second height and the second width, and causing the second video stream to be displayed in the first frame, wherein the second video stream is displayed in the first frame having the first height and the first width.


Claim 1 of the instant application includes additional limitations that U.S. Patent 8,863,187 claim 1 fails to disclose:
“A device”
wherein the plurality of different video streams comprises at least three different video streams, at least two of the different video streams having a different aspect ratio;”
“the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames to swap positions and size with one of the other frames while maintaining the aspect ratio for each of the different video streams while maintaining the aspect ratio for each of the different video streams” 
On the other hand, Goldschmidt Iki discloses:
“A device” (see col.2, lines 33-43: a television/monitor 121, video recorder /playback device 122, digital video disk (DVD) recorder/playback device 123, audio/video tuner…)
“wherein the plurality of different video streams comprises at least three different video streams” (see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing, see fig.6 and col. 9, lines 5-17: windows 610, 620, 630, 640, 650, and 660 display video data of an entertainment selection from one of the entertainment selection sources.)
it would have been obvious to one of ordinary skill in the art at the 


	U.S. Patent 8,863,187 in view of Goldschmidt Iki fail to teach:
“at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals”;
	On the other hand, Sie discloses:
	“at least two of the different video streams having a different aspect ratio” (see Fig.14)
“at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals” (see Figs.14, 15 
and Col.6, Lines 24-26: the first aperture 1308-1 is taller than the second aperture 1308-
2);
Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the television system as disclosed in Goldschmidt Iki by incorporating the teaching as taught by Sie in order to allow remote manipulation of aspect ratio thereby, effectively produce the aspect ratio desired by the user.
“the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames while maintaining the aspect ratio for each of the different video streams while maintaining the aspect ratio for each of the different video streams”
On the other hand, Reynolds teaches:
	“the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames” (See ¶ [0065]: The swap feature allows the viewer to interchange a program shown on main display screen 72 with a program shown in program guide video window 80 (and vice versa). For example, in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4)…) while maintaining the aspect ratio for each of the different video streams (see ¶ [0065]: in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4). When swap key 57 is pressed, program guide video window 80 automatically tunes to channel 5 and main display screen 72 automatically tunes to channel 11, thus "swapping" the two channels.).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the 



Claim 2 correspond to limitation in the patent claim 1.
	Claim 6 correspond to patent claim 8.
	Claim 7 correspond to patent claim 4.
Claim 8 correspond to patent claim 4.
Claim 9 correspond to patent claim 4.
	Claim 10 correspond to patent claim 4.
Claim 11 correspond to patent claim 5.
Claim 12 correspond to patent claim 5.
Claim 13 correspond to patent claim 5.

The difference between the instant Application claim 19 and the patent claim 1 is shown in the table below:
Instant Application claim 19
U.S. Patent 8,863,187 claim 1
A device comprising:
 A television system, comprising:
a frame controller that includes an input interface and a plurality of tuners coupled to the input interface, the input interface configured to receive a plurality of different video streams, wherein the plurality of different video streams comprises at least three different video streams, at least two of the different video streams having a different aspect ratio;
wherein each of the plurality of video streams correspond to a different television channel;


each of the plurality of tuners selecting one of the different video streams and generating a subframe signal corresponding to the selected video stream for that tuner, each subframe signal corresponding to a display in a separate non-overlapping frame on a screen and 
the frame controller causing the video data from each of the plurality of different video streams to be simultaneously displayed in corresponding separate, non-overlapping frames on the television display, each frame occupying an area of the television display separate from an area occupied by any other frame, wherein the non-overlapping frames comprise at least:

a first frame displaying a corresponding first video stream and having a first height and a first width in proportion to the first video stream's aspect ratio,

a second frame smaller in size than the first frame, the second frame displaying a 

a third frame smaller in size than the first frame, the third frame displaying a corresponding third video stream different from the first and second video streams and having a third height and a third width in proportion to the third video stream's aspect ratio,
at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals;
wherein the third video stream's aspect ratio is different from the second video stream's aspect ratio, wherein the first frame is at least 50% larger in area than the second frame or the third frame;
 
the frame controller receiving a request to swap the video streams displayed in the first frame and the second frame; and
causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals while maintaining the aspect ratio for each of the different video streams.
in response to receiving the request to swap, the frame controller: causing the first video stream to be displayed in the second frame, wherein the first video stream is displayed in the second frame having the second height and the second width, and causing the second video stream to be displayed in the first frame, wherein the second video stream is displayed in the first frame having the first height and the first width.


Claim 19 of the instant application includes additional limitations that U.S. Patent 8,863,187 claim 1 fails to disclose:
“A device”
“a frame controller that includes an input interface and a plurality of tuners coupled to the input interface, the input interface configured to receive a plurality of different video streams, wherein the plurality of different video streams comprises at least three different video streams, at least two of the different video streams having a different aspect ratio;”
“at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals;”
“in response to the user selection of the change operation, causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals to swap positions and size on the screen with one of the other subframe signals.”
On the other hand, Goldschmidt Iki discloses:
“A device” (see col.2, lines 33-43: a television/monitor 121, video recorder /playback device 122, digital video disk (DVD) recorder/playback device 123, audio/video tuner…)
“a frame controller that includes an input interface and a plurality of tuners coupled to the input interface” (see col.7, lines 65-67: tuner interface unit 530 receives the video data from the entertainment selection sources. Note, The entertainment selection sources on the list may include, for example, specific VHF/UHF channels, cable broadcast channels, satellite broadcast channels, Internet broadcast channels, or other entertainment selection sources accessible by the entertainment system 100 (shown in FIG. 1), see col.7, lines 46-51), “the input interface configured to receive a plurality of different video streams, wherein the plurality of different video streams comprises at least three different video streams” (see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing, see fig.6 and col. 9, lines 5-17: windows 610, 620, 630, 640, 650, and 660 display video data of an entertainment selection from one of the entertainment selection sources.);
 	“each of the plurality of tuners selecting one of the different video streams and generating a subframe signal corresponding to the selected video stream for that tuner” (see col.8, Lines 18-22: the display interface unit 540 generates a graphical user interface on a display device. The graphical user interface has a first window that displays video data of a first entertainment selection from a first entertainment selection source. A first area, proximate to the first window, displays entertainment system data that corresponds to the first entertainment selection. A second window on the graphical user interface displays video data of a second entertainment selection from a second entertainment selection source. A second area, proximate to the second window, displays entertainment system data that corresponds to the second entertainment selection. In addition, see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing.), “at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals” (see fig.6: a plurality of windows 610, 620, 630, 640, 650, and 660 are shown to be separated and non-overlapping),

it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the television system as disclosed in U.S. Patent 8,863,187 by incorporating the teaching as taught by Goldschmidt Iki in order to provide a graphical user interfaces (GUI) in entertainment systems that display video data and entertainment system data, thereby increase in entertainment selections and entertainment system data available to users.
	U.S. Patent 8,863,187 in view of Goldschmidt Iki fail to teach:
	“at least two of the different video streams having a different aspect ratio”
“at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals”;

	“at least two of the different video streams having a different aspect ratio” (see Fig.14)
“at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals” (see Figs.14, 15 
and Col.6, Lines 24-26: the first aperture 1308-1 is taller than the second aperture 1308-
2);
Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the television system as disclosed in Goldschmidt Iki by incorporating the teaching as taught by Sie in order to allow remote manipulation of aspect ratio thereby, effectively produce the aspect ratio desired by the user.
	Goldschmidt Iki in view of Sie fail to explicitly disclose:
“the frame controller configured to receive a user selection of a change operation; and -4-the frame controller further configured, in response to the user selection of the change operation, causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals to swap positions and size on the screen with one of the other subframe signals”

	In analogous art, Reynolds teaches:
	“the frame controller configured to receive a user selection of a change operation; and -4-the frame controller further configured, in response to the user selection of the change operation, causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals to swap positions and size on the screen with one of the other subframe signals” (See ¶  The swap feature allows the viewer to interchange a program shown on main display screen 72 with a program shown in program guide video window 80 (and vice versa). For example, in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4)…) while maintaining the aspect ratio for each of the different video streams (see ¶ [0065]: in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4). When swap key 57 is pressed, program guide video window 80 automatically tunes to channel 5 and main display screen 72 automatically tunes to channel 11, thus "swapping" the two channels.).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the device as disclosed in Goldschmidt Iki in view of Sie by incorporating the teaching as taught by Reynolds in order to allow a viewer to directly tune the main display screen to a program of potential interest without having to exit the browse mode, thereby allow the viewer to watch video of two channels concurrently.
	
The difference between the instant Application claim 20 and the patent claim 16 is shown in the table below:
Instant Application claim 20
U.S. Patent 8,863,187 claim 16
A method comprising:
 A method of displaying video from a plurality of video streams on a television display, the method comprising:
receiving video data from a plurality of different video streams, wherein the plurality of different video streams comprises at least three different video streams, at least two of the different video streams having a different aspect ratio;
the plurality of video streams correspond to a different television channel;


displaying on a screen the video data from each of the plurality of different video streams in a separate non-overlapping frame on the screen, each frame occupying an area of the screen separate from an area occupied by any other frame, and
causing, by the frame controller, the video data from each of the plurality of video streams to be simultaneously displayed in corresponding separate, non-overlapping frames on the television display, each frame occupying an area of the television display separate from an area occupied by any other frame, wherein the non-overlapping frames comprise at least:

a first frame displaying a corresponding first video stream and having a first height and a first width in proportion to the first video stream's aspect ratio,

a second frame smaller in size than the first frame, the second frame displaying a corresponding second video stream different from the first video stream and having a second height and a second 

the third frame displaying a corresponding third video stream different from the first and second video streams and having a third height and a third width in proportion to the third video stream's aspect ratio, wherein the third video stream's aspect ratio is different from the second video stream's aspect ratio;
one of the frames being larger than any of the other frames;
wherein the first frame is at least 50% larger in area than the second frame or the third frame ,

receiving, by the frame controller, a request to swap the video streams displayed in the first frame and the second frame;
receiving a user selection of a change operation; and in response to receiving the user selection of the change operation, swapping positions and size of the frame that is larger than any of the other frames with one of the other frames at least two of the different video streams having a different aspect ratio while maintaining the aspect ratio for each of the different video streams. -5-  




Claim 20 of the instant application includes additional limitations that U.S. Patent 8,863,187 claim 16 fails to disclose:
 “wherein the plurality of different video streams comprises at least three different video streams, at least two of the different video streams having a different aspect ratio;”
“in response to receiving the user selection of the change operation, swapping positions and size of the frame that is larger than any of the other frames with one of the other frames while maintaining the aspect ratio for each of the different video streams. -5-” 

 “wherein the plurality of different video streams comprises at least three different video streams” (see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing, see fig.6 and col. 9, lines 5-17: windows 610, 620, 630, 640, 650, and 660 display video data of an entertainment selection from one of the entertainment selection sources.)
it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the method as disclosed in U.S. Patent 8,863,187 by incorporating the teaching as taught by Goldschmidt Iki in order to provide a graphical user interfaces (GUI) in entertainment systems that display video data and entertainment system data, thereby increase in entertainment selections and entertainment system data available to users.
	U.S. Patent 8,863,187 in view of Goldschmidt Iki fail to teach:
	“at least two of the different video streams having a different aspect ratio”
“in response to receiving the user selection of the change operation, swapping positions and size of the frame that is larger than any of the other frames with one of the other frames”
On the other hand, Sie discloses:
	“at least two of the different video streams having a different aspect ratio” (see Fig.14)
“at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals” (see Figs.14, 15 
and Col.6, Lines 24-26: the first aperture 1308-1 is taller than the second aperture 1308-
2);
Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the method as disclosed in Goldschmidt Iki by incorporating the teaching as taught by Sie in order to allow remote manipulation of aspect ratio thereby, effectively produce the aspect ratio desired by the user.-5-
On the other hand, Reynolds teaches:
	“in response to receiving the user selection of the change operation, swapping positions and size of the frame that is larger than any of the other frames with one of the other frames”(s-5-ee ¶ [0065]: The swap feature allows the while maintaining the aspect ratio for each of the different video streams (see ¶ [0065]: in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4). When swap key 57 is pressed, program guide video window 80 automatically tunes to channel 5 and main display screen 72 automatically tunes to channel 11, thus "swapping" the two channels.).    
	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the television method of U.S. Patent 8,863,187 in view of Goldschmidt Iki by incorporating the teaching as taught by Reynolds in order to allow a viewer to directly tune the main display screen to a program of potential interest without having to exit the browse mode, thereby allow the viewer to watch video of two channels concurrently.

Response to Arguments
4.	Applicant's arguments filed February 04, 2022 have been fully considered but they are not persuasive. 
The Applicant argues, that the combination Goldschmidt Iki in view of Sie and Reynolds fails to teach “at least two of the different video streams having a different aspect ratio” and “the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, ….while maintaining the aspect ratio for each of the different video streams” as recited in independent claims 1, 19 and 20. Examiner respectfully disagrees. 



video streams having a different aspect ratio (see Fig.14);

	on the other hand, Reynolds teaches:
the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames (see ¶ [0065]: in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4). When swap key 57 is pressed, program guide video window 80 automatically tunes to channel 5 and main display screen 72 automatically tunes to channel 11, thus "swapping" the two channels.).  
for the reason discussed above, the combination Goldschmidt Iki in view of Sie and Reynolds fails to teach “at least two of the different video streams having a different aspect ratio” and “the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, ….while maintaining the aspect ratio for each of the different video streams” as recited in independent claims 1, 19 and 20.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7. 	Claims 1-9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Goldschmidt Iki et al.: Patent No.: US 6,295,646 B1, hereinafter referred to as “Goldschmidt Iki”, in view of Sie et al.: Patent No.: US 7,802,288 B2, hereinafter referred to as “Sie”, further in view of Reynolds et al.: Publication No.: US 2003/0117430 A1, hereinafter referred to as “Reynolds”. 
 	Regarding Claim 1, Goldschmidt Iki discloses a device comprising:
 an input interface configured to receive video data from a plurality of different video streams (see col.7, lines 65-67: tuner interface unit 530 receives the video data from the entertainment selection sources. Note, The entertainment selection sources on the list may include, for example, specific VHF/UHF channels, cable broadcast channels, satellite broadcast channels, Internet broadcast channels, or other entertainment selection sources accessible by the entertainment system 100 (shown in FIG. 1), see col.7, lines 46-51) and transfer the video data to a frame controller in communication with a display (see col. 8, lines 2-10: The display interface unit 540 interfaces with the display device controller 222 (shown in FIG. 2) to coordinate the  (see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing, see fig.6 and col. 9, lines 5-17: windows 610, 620, 630, 640, 650, and 660 display video data of an entertainment selection from one of the entertainment selection sources.) 
 	the frame controller configured to cause the video data from each of the plurality of different video streams to be displayed in a separate frame on the display (see col.8, Lines 18-22: the display interface unit 540 generates a graphical user interface on a display device. The graphical user interface has a first window that displays video data of a first entertainment selection from a first entertainment selection source. A first area, proximate to the first window, displays entertainment system data that corresponds to the first entertainment selection. A second window on the graphical user interface displays video data of a second entertainment selection from a second entertainment selection source. A second area, proximate to the second window, displays entertainment system data that corresponds to the second entertainment selection. In addition, see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing.), each frame occupying a separate non-overlapping area of the display separate from an area 
Goldschmidt Iki doesn’t explicitly disclose:
at least two of the different video streams having a different aspect ratio;
one of the frames being larger than any of the other frames;
 the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames while maintaining the aspect ratio for each of the different video streams.  

 	In analogous art, Sie discloses:

	at least two of the different video streams having a different aspect ratio (see 

Fig.14);

one of the frames being larger than any of the other frames (see Figs.14, 15 

and Col.6, Lines 24-26: the first aperture 1308-1 is taller than the second aperture 1308-

2);

Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the device as disclosed in Goldschmidt Iki by incorporating the teaching as taught by Sie in order to allow remote manipulation of aspect ratio thereby, effectively produce the aspect ratio desired by the user.
	Goldschmidt Iki in view of Sie fail to explicitly disclose:
 the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames 

	In analogous art, Reynolds teaches:
the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames (see ¶ [0065]: The swap feature allows the viewer to interchange a program shown on main display screen 72 with a program shown in program guide video window 80 (and vice versa). For example, in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4)…) while maintaining the aspect ratio for each of the different video streams (see col.10. lines 65-67-col.11, lines 1-5:  in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This may be accomplished by pressing a key on remote 50 such as swap key 57 (FIG. 4). When swap key 57 is pressed, program guide video window 80 automatically tunes to channel 5 and main display screen 72 automatically tunes to channel 11, thus "swapping" the two channels.).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the 



	Regarding Claim 2, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Sie further discloses wherein the frame larger than any of the other frames is fifty percent larger than any of the other frames (see Figs.14, 15 and Col.6, Lines 24-26).  

	Regarding Claim 3, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Sie further discloses wherein the frame larger than any of the other frames is twice as large as the average size of the other frames (see Figs. 14, 15 and Col.6, Lines 24-26).  

	Regarding Claim 4, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Sie further discloses wherein the other frames are the same size (see Figs. 14, 15 and Col.6, Lines 24-26).  

	Regarding Claim 5, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Sie further discloses wherein the other frames consist of a plurality of sizes (see Figs. 14 and 15).  
 	Regarding Claim 6, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses 

	Regarding Claim 7, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a coaxial cable (see fig.3 and col.3, lines 25-26).  

 	Regarding Claim 8, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via an Ethernet cable (see fig.3 and col.3, lines 30-31).  

	Regarding Claim 9, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Sie further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a wireless connection (see Col.4, Lines 6-11 and 18-29).  

	Regarding Claim 11, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a component cable (see fig.3 and col.3, lines 3, lines 14-30).  



Regarding Claim 13, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses wherein the display is a television screen (see fig.1, television/monitor 121).  

Regarding Claim 14, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses wherein the display corresponds to a television screen (see fig.1, television/monitor 121).  

Regarding Claim 16, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses wherein the frame controller includes an output interface configured to display content that corresponds to an internal bus of the display (see fig.2).   
.  
	Regarding Claim 18, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. Goldschmidt Iki further discloses wherein the frame controller includes an output interface that connects to the display via a cable (see col.4, lines 12-16).  

	Regarding Claim 19, Goldschmidt Iki discloses a device comprising:
 tuner interface unit 530 receives the video data from the entertainment selection sources. Note, The entertainment selection sources on the list may include, for example, specific VHF/UHF channels, cable broadcast channels, satellite broadcast channels, Internet broadcast channels, or other entertainment selection sources accessible by the entertainment system 100 (shown in FIG. 1), see col.7, lines 46-51), the input interface configured to receive a plurality of different video streams, wherein the plurality of different video streams comprises at least three different video streams (see col.9, lines 40-43: The graphical user interface 600 allows displaying of multiple video images concurrently, where each video image corresponds to a different one of multiple broadcast channels currently available for viewing, see fig.6 and col. 9, lines 5-17: windows 610, 620, 630, 640, 650, and 660 display video data of an entertainment selection from one of the entertainment selection sources.);
 	each of the plurality of tuners selecting one of the different video streams and generating a subframe signal corresponding to the selected video stream for that tuner (see col.8, Lines 18-22: the display interface unit 540 generates a graphical user interface on a display device. The graphical user interface has a first window that displays video data of a first entertainment selection from a first entertainment selection source. A first area, proximate to the first window, displays entertainment system data that corresponds to the first entertainment selection. A second window on the graphical user interface displays video data of a second entertainment selection from a second entertainment selection source. A second area, proximate to the second window, displays entertainment system data that corresponds to the second entertainment selection. In addition, see col.9, lines 40-43: The graphical user interface 600 allows 
Goldschmidt Iki doesn’t explicitly disclose:
at least two of the different video streams having a different aspect ratio;
at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals; 
the frame controller configured to receive a user selection of a change operation; and -4-the frame controller further configured, in response to the user selection of the change operation, causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals to swap positions and size on the screen with one of the other subframe signals while maintaining the aspect ratio for each of the different video streams.  

 	In analogous art, Sie discloses:

	at least two of the different video streams having a different aspect ratio (see 

Fig.14); 
 	
at least one of the subframe signals corresponding to a display on a larger portion of the screen than the other subframe signals (see Figs.14, 15 and Col.6, Lines 24-26: the first aperture 1308-1 is taller than the second aperture 1308-
2);
the frame controller configured to receive a user selection of a change operation; and -4-the frame controller further configured, in response to the user selection of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the television system as disclosed in Goldschmidt Iki by incorporating the teaching as taught by Sie in order to allow remote manipulation of aspect ratio thereby, effectively produce the aspect ratio desired by the user.
	Goldschmidt Iki in view of Sie fail to explicitly disclose:
the frame controller configured to receive a user selection of a change operation; and -4-the frame controller further configured, in response to the user selection of the change operation, causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals to swap positions and size on the screen with one of the other subframe signals 

	In analogous art, Reynolds teaches:
	the frame controller configured to receive a user selection of a change operation; and -4-the frame controller further configured, in response to the user selection of the change operation, causing the subframe signal that is displayed on the larger portion of the screen than any of the other subframe signals to swap positions and size on the screen with one of the other subframe signals (See ¶ [0065]: The swap feature allows the viewer to interchange a program shown on main display screen 72 with a program shown in program guide video window 80 (and vice versa). For example, in FIG. 6a, main display screen 72 is tuned to a program on channel 5 and program guide video window 80 is tuned to a program on channel 11. After browsing the video of channel 11, a viewer may desire to view that channel on main display screen 72. This 
	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the device as disclosed in Goldschmidt Iki in view of Sie by incorporating the teaching as taught by Reynolds in order to allow a viewer to directly tune the main display screen to a program of potential interest without having to exit the browse mode, thereby allow the viewer to watch video of two channels concurrently.

	Regarding Claim 20, the claim is being analyzed with the respect to the rejection 

of claim 1, because both claims are similar in scope.

8.	Claims 10, 15  and 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Goldschmidt Iki et al.: Patent No.: US 6,295,646 B1, hereinafter referred to as “Goldschmidt Iki”, in view of Sie et al.: Patent No.: US 7,802,288 B2, hereinafter referred to as “Sie”, in view of Reynolds et al.: Publication No.: US Reynolds” further in view of Dua.: Publication No.: US 2007/0180485 A1, hereinafter referred to as “Dua”.
 	Regarding Claim 10, Goldschmidt Iki in view of Sie and Reynolds disclose the device  as discussed in the rejection of claim 1. 
	Goldschmidt Iki in view of Sie and Reynolds fail to disclose:
 	wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a high-definition multimedia interface (HDMI) connection.  
	In analogous art, Dua teaches:
	wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a high-definition multimedia interface (HDMI) connection (see ¶ [0043, 0090]).

	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the device as disclosed in Goldschmidt Iki in view of Sie and Reynolds by incorporating the teaching as taught by Dua in order to control the processing of digital audio and video transmitted from the system-on-chip media processor 101 for output to a media device (e.g., HD TV) connected to the set-top box 100.
	Regarding Claim 15, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. 
	Goldschmidt Iki in view of Sie and Reynolds fail to disclose:
 	wherein the display corresponds to a mobile display device.  
	In analogous art, Dua teaches:

	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the device as disclosed in Goldschmidt Iki in view of Sie and Reynolds by incorporating the teaching as taught by Dua for the purpose of playing back content to a portable playback device in addition to TV, there by the user is simultaneously watch or review another program.
 	Regarding Claim 17, Goldschmidt Iki in view of Sie and Reynolds disclose the device as discussed in the rejection of claim 1. 
	Goldschmidt Iki in view of Sie and Reynolds fail to disclose:
 	wherein the frame controller includes an output interface that is wirelessly connectable to the display.   
	In analogous art, Dua teaches:
	wherein the frame controller includes an output interface that is wirelessly connectable to the display (see Fig.2, Elem 216).

	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the device as disclosed in Goldschmidt Iki in view of Sie and Reynolds by incorporating the teaching as taught by Dua for the purpose of playing back content to a portable playback device, thereby the user is simultaneously watch or review another program.
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T/Examiner, Art Unit 2424